Citation Nr: 1742924	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to April 1968.  The appellant is his wife who brings the apportionment claim for herself and on behalf of her two children.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2016 special apportionment decision by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the RO denied the appellant's apportionment claim.  In August 2016, the appellant filed a notice of disagreement.  To date, the appellant has not been issued a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is remanded for the following action:  

1.  Issue a statement of the case concerning the claim of entitlement to an apportionment of the Veteran's VA benefits.  If, and only if, the appellant completes her appeal by filing a timely substantive appeal on the aforementioned issue should the claim be returned to the Board.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2016).  

2.  The RO must ensure that all due process provisions pertaining to contested apportionment claims, to specifically proper notice and an opportunity to respond, are afforded each party.  Given that VA has found that the Veteran is incompetent to handle funds the RO is directed to that the guardian who handles the Veteran's financial affairs for VA compensation purposes is provided proper notice and opportunity to respond on the Veteran's behalf.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




